Title: General Orders, 13 February 1777
From: Washington, George
To: 



Head-Quarters, Morristown, Feby 13th 1777.
Falkland.Fairfield.


The inconveniency arising from drafting Drivers for the Waggons and Artillery out of the Continental Troops, induces the Commander in Chief to direct the Quarter Master General, or his Deputies, to engage Waggoners, and Drivers, for the Artillery, from the Inhabitants;

and all persons so engaged, or as Artificers, are, during the time of their engagement to be deemed in actual service, and excused from duty in the Militia.
